Citation Nr: 1739719	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  16-61 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling for asbestosis.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to special monthly compensation (SMC) based on need for aid and attendance or homebound status.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Stacey P. Clark



ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with U.S. Navy from October 1952 to April 1955.  The Veteran's tenure of service includes a tour of duty during the Korean War.

This matter comes before the Board of Veteran's Appeals (Board or BVA) from May 2015 and October 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board acknowledges that in October 2014 the Veteran testified before a Decision Review Officer (DRO) at the RO. 

In May 2015, the Veteran filed a claim for increased compensation based upon individual unemployability.  In rating decision issued the same month, the Veteran's claim was denied.  Also in May 2015, a Supplemental Statement of the Case was issued that continued the prior denial.  This issue has been certified to the Board.

In June 2016, the Veteran filed an initial claim for an increased evaluation for service connected asbestosis, evaluated at 10 percent disabling, bilateral hearing loss evaluated at 10 percent disabling, and bilateral tinnitus evaluated at 0 percent disabling.  The Veteran also claimed entitlement to special monthly compensation (SMC) based on need for aid and attendance or homebound status.  In an October 2016 rating decision, the RO continued the current evaluation for asbestosis, bilateral hearing loss, and tinnitus.  The Veteran's claim for entitlement to SMC was denied.  

In October 2016, the Veteran filed a Notice of Disagreement regarding his claim for asbestosis, bilateral hearing loss and entitlement to SMC.  The RO issued a Statement of the Case in November 2016, continuing its prior decision on the aforementioned issues.  In December 2016, the Veteran filed a VA Form 9 Appeal to the Board of Veteran's Appeals.  The issues were certified to the Board in January 2017.  

In January 2017, a deferred rating decision was issued as to the Veteran's claim for bilateral tinnitus as the Veteran failed to file a notice of disagreement with the RO's October 2016 evaluation.  Accordingly, the issue is not on appeal and will not be addressed in this decision as the Board lacks jurisdiction over the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's condition was not manifested by symptoms of interstitial disease or pleural plaques as commonly seen with asbestosis.

2.  Throughout the pendency of this appeal, the Veteran's condition has been manifested by shortness of breath, oxygen therapy and evidence of obstructive lung impairment consistent with COPD.

3.  Throughout the pendency of this appeal, the Veteran's bilateral hearing loss was manifested by hearing acuity of Level II in the right ear and Level IV in the left ear.

4.  The preponderance of the evidence does not show that due to his service-connected disabilities, the Veteran requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due, or is he substantially confined to his dwelling and its immediate premises.

5.  Throughout the pendency of the appeal, the Veteran's service-connected disabilities did not render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire appellate period, the criteria for a disability rating in excess of 10 percent for asbestosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6833 (2016).

2.  For the entire appellate period, the criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.321 , 4.85, 4.86, Diagnostic Code 6100 (2016).

4.  For the entire appellate period, the criteria for entitlement to SMC at the housebound rate have not been met. 38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (2016).

5.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the April 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria: Disability Ratings 

The Veteran is seeking entitlement to an evaluation in excess of 10 percent disabling for asbestosis.  He is also seeking entitlement to a compensable rating for service-connected bilateral hearing loss.  The Veteran further asserts, entitlement to special monthly compensation based on need for aid and attendance or homebound status and entitlement to a total disability rating based on individual unemployability.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1(2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Increased Rating for Asbestosis

The Veteran is service-connected for asbestosis with an assigned evaluation of 10 percent disabling pursuant to 38 C.F.R. § 4.97 (2016), Diagnostic Code (DC) 6833.  He contends that his current evaluation does not reflect the severity of his disability and that he is entitled to a 100 percent evaluation. 

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease. 38 C.F.R. § 4.97 (2016), DC 6833. The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy. 38 C.F.R. § 4.97 , 6825 to 6833. 

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances. 38 C.F.R. § 4.96 (d)(5) (2016).

If the DLCO (SB) test is not of record, the disability may be rated based on alternative criteria as long as the examiner explains why the DLCO (SB) test would not be useful or valid in a particular case. 38 C.F.R. § 4.96 (d)(2) (2016).

As an initial matter, the Board notes that the Veteran also has a diagnosis of chronic obstructive pulmonary disease (COPD) and there are conflicting medical opinions as to the degree to which the Veteran's limitations and debilitation are attributable to his service connected asbestosis versus the non-service connected disability of COPD.  To the extent that there is disagreement, the Board places more probative weight on the October 2016 VA examiner's opinion as it confronts the apparent conflict and proffers an opinion that unifies the Veteran's disability picture, including consideration of the private physician's opinion dated October 2014. 

In a June 2016 increased rating claim, the Veteran contends that his condition is more severe than currently evaluated and that a 100 percent disability rating is warranted. 

VA treatment records indicate that the Veteran was diagnosed with COPD and has been on home oxygen therapy since 2013.  He receives oxygen continuously at 2 liters.  The Veteran's medical history also shows that he smoked heavily for 50 years; however, cessation was achieved in 2002.  Due to the Veteran's respiratory condition, the Veteran has limited ambulation and becomes winded after walking 10 feet.  Windedness was also reported with movement of any kind.  

In January 2013, the Veteran underwent a VA Compensation and Pension (C&P) examination.  Review of the Veteran's medical history indicates that the Veteran was likely exposed to asbestos during service.  Performance of his core duties included spraying insecticides in the form of DDT (chlorophenothane) mixed with diesel fuel.  The examiner noted that medical literature does not indicate adverse health effects or long-term respiratory symptoms from DDT exposure of the type experienced by this Veteran.  Results from a prior high resolution CT (computed tomography) scan of the Veteran's chest were reviewed and no evidence of pulmonary fibrosis or asbestosis was indicated.  Pulmonary function studies did, however, show an obstructive defect commonly associated with COPD.  In light of the Veteran's reporting of heavy smoking over 50 years, the examiner concluded that cigarette smoking was the likely etiology of the Veteran's COPD rather than his military service or his service-connected asbestosis.

A private physician with the initials A.H.R. provided an opinion, dated October 2014, asserting that the Veteran's degree of exercise intolerance and hypoxemia was out of proportion or inconsistent with a stand-alone diagnosis of COPD.  Thus, the physician concluded, both COPD and asbestosis significantly contributed to the Veteran's limitation and degree of debilitation.

In October 2016, the Veteran was afforded a new VA examination.  In A Disability Benefits Questionnaire (DBQ), the examiner acknowledged the existence of conflicting medical evidence and asserted that the opinion provided would resolve the conflict.  On examination, the examiner noted that the Veteran's respiratory symptoms required supplemental oxygen therapy.  However, the examiner opined that objective evidence supports that COPD, not asbestosis, is more likely than not the cause of those symptoms.  In support of that conclusion the examiner noted the Veteran's prior pulmonary function testing (PFT) indicates obstructive lung impairment consistent with COPD. In contrast, asbestosis causes a restrictive pattern on PFTs.  During the clinical evaluation, the Veteran was unable to perform a complete set of PFTs and therefore, the examiner reviewed PFTs from a January 2013 VA Examination and pulmonary spirometry results from January 2016.  Upon review of both studies, the examiner concluded that the results indicated an obstructive lung impairment associated with COPD. Further, the Veteran's October 2016 chest x-rays failed to show any interstitial disease or pleural plaques as would be seen in asbestosis. The images did however, show some hyperinflation which is commonly seen with COPD. Review of an October 2016 CT lung scan completed by the Veteran's pulmonary physician failed to show findings consistent with interstitial lung disease as commonly found with asbestosis related lung disease.

On review of the record, the Board finds that the disability picture presented by the Veteran's pattern of symptoms does not warrant a rating in excess of 10 percent at any time during the appellate period.  The Board notes that the October 2014 private medical opinion attributes the Veteran's pulmonary function limitation and reported shortness of breath to both his service-connected asbestosis and non-service connected COPD.  However, review of the Veteran's medical record to shows obstructive lung impairment consistent with a COPD diagnosis rather than interstitial disease or pleural plaques which is commonly associated with asbestosis.  

In reaching this finding, due consideration was given to the Veteran's and lay witness accounts of the his symptoms, such as shortness of breath.  Lay witnesses are competent to report on observable symptoms based on experience and personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, to the extent that such statements are used to establish a basis for an increased rating, they assume a medical conclusion that falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Here, the record including the October 2016 VA medical opinion, contradicts the Veteran's lay opinion, and demonstrates that respiratory complaints are inconsistent with the Veteran's service-connected asbestosis.

The Board also acknowledges that the June 2016 VA examination noted the Veteran had multiple respiratory diagnoses.  The Veteran's PFTs from the January 2013 C&P examination revealed an FVC of 61 percent predicted.  In contrast, a July 2016 DBQ prepared by the Veteran's private physician notes the Veteran's FVC at 57 percent predicted.  Although the variation in results shows a 4 percent change, both VA examiners opined that the Veteran's symptomology - including the recent prescription of oxygen at 2 liters 24 hours per day, has an etiology that likely results from the Veteran's non-service connected COPD and not his service-connected asbestosis.  It is also worth noting that standing alone, the Veteran's PFT results reveal a FVC of 61 percent predicted which is sufficient to meet the rating criteria for a 60 percent disability evaluation.  However, the evidence of record shows that the Veteran's pattern of symptoms are inconsistent with his service-connected asbestosis and have an etiology likely related to his non-service connected COPD.

Thus, the Board finds that the Veteran's asserted increase in symptomatology is not related to his service-connected asbestosis. While the medical evidence supports the Veteran's complaints of respiratory symptoms and limitations, the symptoms could not be attributed to his service-connected asbestosis, and thus an increased evaluation is not warranted. See 38 C.F.R. § 4.97, Diagnostic Code 6833.  Accordingly, as the Veteran does not demonstrate symptomatology related to his service-connected asbestosis warranting a higher rating, an evaluation in excess of 10 percent is not warranted.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  

Compensable Rating for Bilateral Hearing Loss

In an April 2015 rating decision, the RO granted service connection for bilateral hearing loss and assigned an evaluation of 0 percent disabling effective May 13, 2014.

The Veteran's service-connected bilateral hearing loss has been evaluated pursuant to the hearing impairment criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under Diagnostic Code 6100, the severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85 (2016).  Disability rating evaluations for hearing loss disabilities range from non-compensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  Id.

In 38 C.F.R. § 4.85 (2016), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns of Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2016), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

Further, the provisions of 38 C.F.R. § 4.86 (2016) address exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 dB or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016). Each ear will be evaluated separately.  Further, when the puretone threshold is 30 decibels or less at 1,000 Hz and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2016).  That numeral will then be elevated to the next higher Roman numeral. Id.  

As such, the Board will analyze the evidence of record against the above diagnostic criteria to determine whether a compensable disability rating is warranted for the Veteran's bilateral hearing loss.  In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

To that end, the Veteran contends that his service connected bilateral hearing loss is more disabling than currently evaluated (noncompensable).  

During service in the Korean War, the Veteran reports participation in combat activities with a history of noise exposure including navy ship engines, air compressors, and gunfire.  Hearing protection was not reported as to work in the engine room however, it was used at assigned battle stations.  During a hearing in February 2015, the Veteran testified that he worked in the engine room and boiler room for two and a half years in service and was exposed to loud noises from the motion of the engine and compressor up to 12 hours per day. He admitted to using his hands to block the sounds and loud pitches when the sound was extremely loud.  Noise exposure was also noted during the Veteran's year of service in Guantanamo Bay while working with on the aircraft deck.  The Veteran's exposure to noise is not in dispute, as service connection has already been established.  The question at hand is solely what disability rating is warranted under the relevant regulations.

In April 2015, an authorized audiological evaluation was performed.  Pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
60
65
70
LEFT
35
40
65
65
75

Pure tone threshold averages were 61 dB for the left ear and 60 dB for the right ear.  Speech audiometry revealed speech recognition ability of percent in the right ear 92 percent and of 90 percent in the left ear.

The Veteran's hearing impairment levels correspond to Level II in the right ear and Level II in the left ear. Intersecting Levels II and II under Table VI results in a non-compensable disability rating.  See 38 C.F.R. § 4.86.

In September 2016 the Veteran was afforded a subsequent VA audiological examination.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
60
75
70
LEFT
70
50
80
80
80

Pure tone threshold averages were 63.75 dB for the left ear (rounds up to 64 dB) and 70 dB for the right ear.  Speech audiometry revealed speech recognition ability of percent of 96 percent in the right ear and of 76 percent in the left ear.

The Veteran's hearing impairment levels correspond to Level II in the right ear and Level IV in the left ear. Intersecting Levels II and IV under Table VI results in a non-compensable disability rating.  See 38 C.F.R. § 4.86.

After reviewing the evidence, the Board finds that the evidence of record shows no worse than Level II hearing acuity in the Veteran's right ear and no worse than Level IV hearing acuity in the Veteran's left ear. Therefore, the Veteran has not met the criteria for a compensable disability rating for bilateral hearing loss.

The Board acknowledges that the Veteran and lay witnesses are generally deemed competent to report on observable symptomology, the presence of disability or its onset. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not necessarily competent to consider complex medical matters such as assessments of the nature and severity of a disability or diagnose any underlying condition.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau, at 1377.  The Board will therefore, accord more probative weight to the medical evaluations provided by VA examiners and physicians with specialized medical knowledge and experience.

Here, the Veteran contends that that his service connected hearing loss condition is more disabling than currently evaluated.  During the September 2016 VA Examination, the Veteran complained of hearing difficulty, words running together, and ringing in the ears that interfered with his comprehension and overall concentration during normal conversation.  However, the evidence of record does not support an increase in symptom severity sufficient to warrant a rating increase.

While the Board is sympathetic to the Veteran's contention that his symptoms have increased in severity, the Board finds that entitlement to an increased evaluation has not been demonstrated in the present case.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level, and the Veteran has not demonstrated such a significant functional loss as to justify an increased rating at this time.  A 0 percent evaluation under the rating criteria contemplates the Veteran's current degree of impaired hearing and a higher disability rating is not supported by the evidence of record.  Accordingly, the Board finds that entitlement to a compensable disability rating for bilateral hearing loss is not warranted at this time.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a compensable evaluation for bilateral hearing loss must be denied.

Special Monthly Compensation (SMC)

Entitlement to SMC based on the regular need of aid and attendance is based on a showing that due to service-connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life. 38 C.F.R. §§ 3.350 , 3.351 (2016).   

SMC is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems. 38 U.S.C.A. § 1114 (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016). Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities. Id.  

In this case, Veteran has neither alleged that he is blind nor a resident of a nursing home.  Therefore, the remaining question is whether the Veteran requires regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life due to service-connected disability. 38 C.F.R. §§ 3.350 , 3.351 (2016).

The evidence of record indicates that the Veteran resides in a home he shares with his wife.  Private treatment records indicate that the Veteran underwent an examination for homebound status or regular aid and attendance in December 2015.  In the examination report, the private physician indicates that the Veteran receives daily assistance from his wife as to everyday living, including management of the medications.  It also notes that the Veteran suffers from limited ambulation, chronic lung conditions, and is otherwise confined to the home in a chair or bed absent required trips to the doctor.

The elements considered in making a determination regarding the third basis for establishing entitlement to aid and attendance benefits include the inability, due to service-connected disability, to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, adjust prostheses, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the veteran from hazards or dangers incident to his daily environment is necessary. 38 C.F.R. § 3.352 (a) (2016). A finding that the veteran is "bedridden" provides a proper basis for the determination. "Bedridden" will be that condition which, through its essential character, actually requires that the veteran remain in bed. The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made. 38 C.F.R. § 3.352 (a) (2016). 

The particular personal functions that the veteran is unable to perform must be considered in connection with the veteran's condition as a whole. The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed. They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352.

Upon review of the evidence of record, the Board finds that the preponderance of the evidence demonstrates that, although the Veteran requires aid and attendance, it is not on the basis of impairment due to service-connected disabilities alone. The Board has considered the Veteran's assertions that his service-connected disabilities resulted in his need for regular aid and attendance; however, greater probative value has been placed on the competent medical evidence of record.  The Veteran's medical records reveal that his respiratory complaints and impairments result from a combination of his service connected and non-service connected disabilities.  The record fails to reflect that service-connected disabilities alone - currently at a combined 20 percent rating - result in a need for regular aid and attendance.  

In light of the foregoing, the Veteran does not qualify for special monthly compensation by reason of being housebound due to service-connected disability. As such, the Board finds that the preponderance of the evidence is against the Veteran's SMC claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the SMC claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).

Total Disability rating based on Individual Unemployability

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2016). In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a) (2016).

If the Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16 (a) (2016), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

In this case, the Veteran contends that his pulmonary dysfunction requires supplemental oxygen which prevents him from working.  In his most recent position, June 1995, he worked as a self-employed laborer.  The October 2014 DBQ prepared by the Veteran's private physician opines that the Veteran is unable to perform any employment, either substantial or sedentary, due to his service-connected asbestosis and non-service connected COPD.  In his February 2015 hearing testimony, the Veteran contends that his breathing difficulties limit his ability to bathe himself, shave, get dressed, put on his shoes, and brush his own teeth without taking breaks to catch his breath.  The Veteran is currently service connected for bilateral tinnitus at 10 percent disabling and asbestosis at 10 percent disabling.  

As the combined evaluation of the Veteran's service-connected disabilities is only 20 percent, the evaluation does do not meet the schedular requirements for entitlement to individual unemployability. 38 CFR § 4.16 (2016).  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to TDIU.  Consequently, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for entitlement to TDIU must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted in this case. See 38 C.F.R. § 3.321 (b)(1) (2016).  Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

There is no competent medical evidence of an exceptional or unusual clinical presentation in the record.  As explained in detail above, the Veteran's disability is manifested by symptoms reasonably contemplated by the General Rating Formula for Interstitial Lung Disease. See 38 C.F.R. § 4.97, DC 6833.  Even if the Board found that the rating criteria did not reasonably describe this symptom, which it is not finding, there is no evidence that pleural thickening without other manifestations has resulted in marked interference with employment, frequent hospitalizations, or anything akin to these situations.  Here, the Veteran's complaints of increased symptomatology relates to a nonservice-connected disability and is not for consideration in assigning the rating for service-connected asbestosis.

Similarly, the rating schedule provides for various compensable ratings for different levels of hearing impairment, however, the Veteran's hearing loss does not meet the criteria. Hearing loss is evaluated based on both pure tone threshold loss and speech recognition. Moreover, the schedule provides for ratings for exceptional patterns of hearing impairment deemed not to be adequately covered by the rating schedule. Thus, the Board finds that the schedular criteria are adequate and therefore, it is not necessary to proceed to the second step-a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization." For these reasons, referral for extraschedular consideration is not appropriate in this case. 


ORDER

Entitlement to an increased evaluation in excess of 10 percent for asbestosis is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to special monthly compensation based on need for aid and attendance or homebound status is denied.

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


